GILBERT, Circuit Judge
(dissenting). In my judgment the decision of this case turns not so much upon the question whether or not; the petitioner was an employd of the government as it does upon the question whether or not he had a contract, express or implied, with the United States, out of which arises a claim which may be the basis of the present action. The doctrine of U. S. v. Meiggs, 95 U. S. 748, and other similar cases, is not decisive of this question. The court in that case construed an act of congress which gave additional compensation to certain employes of' the government. One of the questions presented was whether a deputy clerk of the supreme court of the District of Columbia was one of the beneficiaries of the' act. The court held that he was not, for the reason that he belonged to the judiciary department *902of the government, whereas the act made provision only for the employés of the executive branch. After so holding, the court proceeded to say, obiter:
“The deputy served at a salary fixed by a contract between him and the clerk. He was also paid by the clerk, and worked for the clerk, and performed services which it was the duty of the clerk to perform, and for which the clerk received compensation and fees paid by the litigants for whom those services were rendered. It is very difficult to see how this deputy clerk can be called an employs of the government at all. The government was never liable to him for any salary at any time, and, if the principal clerk had failed to pay him the $2,000, the government clearly would not have been liable for it.”
More directly in point is the decision in Manning’s Case, 13 Wall. 578. The question there presented was whether certain guards, who were appointed to assist the warden of the jails of the District of Columbia, were employés of the government. The appointment of these guards was not authorized by any statute, nor was their compensation prescribed by any appropriation. They were selected and appointed by the warden under the authority of the head of the department of the interior. It was held that they were employés of the government, for the reason that álthougli the charge for their services was required to be approved by the warden, and included by him in his report, the report' was nevertheless subject to revision by the secretary of the interior, who had the power to ñx the amount of the guards’ compensation. I am unable to distinguish that case from the case at bar. But I hold that it is not necessary that the petitioner in this case be deemed to have been an “employé” of the government, in the technical sense in which that term is used in the decisions, in order that he may prosecute the present action. It is sufficient if he have a claim arising “upon any contract, express or implied, with the government of the United States,” as contemplated in the act to provide for the bringing of suits against the government of the United States (1 Supp. Rev. St. U. S. p. 559). The petitioner, it is true, was employed by the district attorney to assist him in his official duties, but he was employed under direct authority from the judiciary department of the government. His compensation was fixed, not by the district attorney, but by the department, and he was to be paid out of moneys belonging not to the district attorney, but the moneys of the United States. He had an implied contract with the United States. His services were rendered exclusively for the United States. In this respect his attitude differs from that of the deputy clerk in the case of U. S. v. Meiggs, a large portion of whose services were rendered on behalf of private litigants, and were public services only in the sense-that courts are established and maintained for the public welfare. In the ordinary course of the business of the department, the petitioner’s salary was payable by the district attorney, who was the disbursing officer of the government for that purpose. As the case stands upon the record, the petitioner has not been paid. There was mosev in the hands of the district attorney, arising out of the fees and emoluments of his office, sufficient to pay the amount for *903which judgment was rendered for the petitioner in the court below. The district attorney has not been permitted to make the payment. The money remains in the treasury of the United States. The term of office of the district attorney has expired. This item of his account has been disallowed. What recourse, under the circumstances, has the petitioner? He clearly could not bring an action against the district attorney, for the latter was never personally responsible for the salary, nor has he received from the United States the money with which to make the payment; nor could the petitioner compel him to bring the action in his behalf. The stipulation in the attorney general’s letter that the petitioner was to have no account against the United States, hut was to look exclusively to the district attorney for his compensation, must be interpreted in the light of the whole correspondence upon the subject. When so regarded, it is evident that the petitioner was to look for his compensation solely to the fund arising from the fees and emoluments of the district attorney’s office, and that, aside from his demand upon that fund, he could have no recourse against the United States. The petitioner has complied with this requirement, but the fund out of which he was to he paid is wrongfully withheld. He is entitled to receive his compensation. He is. the real party in interest, and he is without a remedy, unless a remedy be afforded him in this action. In my judgment the jurisdiction conferred under the act of congress above referred to was, and was intended to be, sufficiently broad and liberal to include claims of the nature of that which is here presented, and the judgment of the circuit court should be affirmed.